           Case 1:19-cv-05731-GHW Document 10 Filed 06/26/19 Page 1 of 4



                                                               rrUSDC SD~~ - -               -11
                                                               IELECTRON!CALL~ I
                                                                 DOCUl'v1EN f
                                                                                         p;; .FD


                                                               ~~~;!~~~~~;)~4~-~ j_!
 15-19/mf
Michael Fernandez
Gina M. Venezia
FREEHILL HOGAN & MAHAR, LLP
80 Pine Street
New York, New York 10005
Tel: (212) 425-1900
Fax: (212) 425-1901
Attorneys for Plaintiffs
Hapag Lloyd Aktiengesellschaft

UNITED STATES DISTRICT COURT
--~QY.Ili~~~-P!§.I~~~I_Qf_~l?_W_Y.Q~----------
IN THE MATTER OF THE COMPLAINT OF                           19-cv-   S73 /    (r:14~
HAPAG-LLOYD AKTIENGESELLSCHAFT                              AD INTERIM STIPULATION
a/k/a HAP AG-LLOYD AG                                       FOR VALUE

AS OWNERS AND OPERA TORS OF THE
M/V YANTIAN EXPRESS



           WHEREAS, Plaintiff has instituted or will be instituting proceedings in this Court,

pursuant to 46 U.S.C. §§ 30501, et. seq., for exoneration from or limitation of liability with

respect to all claims, injury, loss, damage or liability arising out of or relating to a fire that

occurred on or about January 3, 2019, during a voyage of the M/V YANTIAN EXPRESS (the

"Vessel") and the subsequent firefight and salvage efforts, the facts of which are more

particularly set forth in the accompanying Complaint, or for any other matter arising during the

voyage on which the Vessel was then engaged, in which proceedings Plaintiff prays, among

other things, that the Court issue a notice to all persons asserting claims with respect to the

matters for which the Complaint has been filed, notifying them to file their respective claims

with the Clerk of this Court and to serve on Plaintiffs attorneys a copy thereof, and that an

injunction issue restraining commencement and further prosecution of all claims, suits, actions

and proceedings against Plaintiff, the Vessel, and/or either of their agents, representatives or
506003.1
           Case 1:19-cv-05731-GHW Document 10 Filed 06/26/19 Page 2 of 4




insurers, with respect to the matters in question, except in accordance with the provisions of the

notice to be issued herein; and

       WHEREAS, Plaintiff wishes, except in accordance with the provisions of the notice to be

issued herein, to prevent the commencement or prosecution hereafter of any and all suits, actions

or legal proceedings of any nature or description whatsoever in any and all courts, except before

this Court herein, against Plaintiff and/or the Vessel, or against other property of Plaintiff or the

agents, representatives, or insurers of Plaintiff and/or the Vessel, and also wishes to provide an

Ad Interim Stipulation for Value as security for any such potential claims, subject to any

appraisement as the Court may order of the amount or value of Plaintiffs interest in the Vessel

for limitation purposes and pending freight; and

       WHEREAS, pending such due appraisement, the value of Plaintiffs interest for

limitation purposes in the aforesaid Vessel, inclusive of pending freight, at the end of the voyage

described above has been stated to be U.S. $15,889,407, as appears by the Declaration of

Michael Fernandez and the accompanying Certificate of Valuation of N. Shipley & Co. Ltd.

which were filed with the Complaint;




506003.1                                           2
           Case 1:19-cv-05731-GHW Document 10 Filed 06/26/19 Page 3 of 4




       NOW, THEREFORE, in consideration of the premises,

                                                   1.

       The Britannia Steam Ship Insurance Association Limited ("Britannia") by its agent

Tindall Riley (Britannia) Limited, Regis House, 45 King William Street, London EC4R 9AN,

United Kingdom, undertakes in the principal sum of FIFTEEN MILLION EIGHT HUNDRED

EIGHTY NINE THOUSAND AND FOUR HUNDRED SEVEN DOLLARS and 00/100

($15,889,407), with annual interest at six percent (6%) from the date hereof, that within fourteen

(14) days after the entry of a court order increasing or reducing the value of Plaintiffs interest

for limitation purposes in the said Vessel and pending freight, it will pay into the Court's registry

the amount or value as ascertained by the Court or will file in this proceeding a Letter of

Undertaking, bond or stipulation for value in the ascertained amount in the usual form of surety

as agreed by all parties or as approved by the Court; and pending any payment into the Court of

such sum or the giving of other security as agreed or approved by the Court, this Ad Interim

Stipulation for Value/Letter of Undertaking shall stand as security for all claims in the captioned

proceeding.

                                                   2.

           Britannia submits itself to the jurisdiction of this Court for the limited purpose of this

undertaking and agrees to abide by all orders and decrees of this Court, intermediate or final, and

to pay the amount awarded by the final decree rendered by this Court or an appellate court, after

all appeals, if any, up to the principal amount of this undertaking, with interest as aforesaid,

unless in the meantime the amount or value of Plaintiffs interest in the said Vessel and pending

freight for limitation purposes shall be paid into Court or substitute security shall be given as

described herein or otherwise, in which event this undertaking shall be void.



506003.l                                            3
           Case 1:19-cv-05731-GHW Document 10 Filed 06/26/19 Page 4 of 4




                                               3.

               The signing of this stipulation by   ...\o.N AfW>rAJ ~I\                   shall

not be construed as binding on him personally or binding on Tindall Riley (Britannia) Limited,

but is to be binding only upon Britannia.

Dated:         New York, New York
               June \1;'2019


                                      The Britannia Steam Ship Insurance Association Limited

                                      By:


                                      Name:
                                      Title:




506003.1                                        4
